Citation Nr: 0942968	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-00 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired gastrointestinal disorder, claimed as a 
stomach disability, considered to include gastritis and 
Irritable Bowel Syndrome, to include as secondary to 
medication used to treat the Veteran's service-connected 
lumbar spine disability, and if so, entitlement to service 
connection for the same.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar degenerative disc disease with right radiculopathy and 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefits currently sought on appeal.

Prior to addressing the Veteran's claim for service 
connection, the Board must acknowledge the recent ruling in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which 
clarified how the Board should analyze claims which may 
involve more than one particular diagnosis.  Here, the record 
reflects previous diagnoses and RO consideration of both 
gastritis and Irritable Bowel Syndrome, originally claimed as 
a stomach disability.  As emphasized in Clemons, though a 
Veteran may only seek service connection for a particular 
named disability, the claim cannot be a claim limited only to 
that diagnosis, but must instead be considered as a claim for 
any disability that may be reasonably encompassed by the 
identified symptomatology.  Clemons, supra.  On this basis, 
applying the broadest possible interpretation, the Board will 
consider the Veteran's claim for a stomach condition and/or 
gastritis to encompass a claim for any chronic acquired 
gastrointestinal disability, and will analyze the Veteran's 
current claim under this framework.  See also Velez v. 
Shinseki, --- Vet. App. --- , 2009 WL 3236042 (October 9, 
2009) (interpreting the holding in Clemons in the context of 
a new and material evidence determination).  For the 
foregoing reasons, the Board has captioned the issue on 
appeal as it appears on the title page.  It is also noted 
that in light of the Board's decision to reopen the claim and 
consider the merits of the claim herein, there can be no 
prejudice to the Veteran from captioning the issue as such.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for gastritis was by rating 
decision issued in April 2000, based upon a lack of evidence 
showing a current chronic disability.

2.  Evidence presented since the April 2000 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  Although the Veteran has a previous history of epigastric 
distress due to ibuprofen and other nonsteroidal drugs, 
recent medical evidence shows no finding of acute or chronic 
gastritis and is against a finding of current Irritable Bowel 
Syndrome; thus there is no currently diagnosed chronic 
gastrointestinal disability for which service connection can 
be established.

4.  In regard to the Veteran's service-connected lumbar spine 
disability, she is  found by medical evaluators to exert 
submaximal effort upon examination, exaggerate subjective 
symptomatology, and otherwise display a conscious effort to 
demonstrate a greater level of pain and disability than 
actually presented by her lumbar spine condition. 

5.  Throughout the current appellate period, the Veteran's 
lumbar spine disability is manifested by credible objective 
evidence of forward flexion of no less than 45 degrees and a 
combined range of motion of no less than 125 degrees.     

6.  At no point during the appellate process has the Veteran 
exhibited ankylosis of the entire thoracolumbar spine or of 
the spine in its entirety; nor has her back condition 
resulted in incapacitating episodes of a total duration for 
at least six weeks during a 12 month period. 


CONCLUSIONS OF LAW

1.  The April 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999).  

2.  The evidence added to the record since April 2000 is new 
and material; the claim for service connection for a chronic 
acquired gastrointestinal disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A currently diagnosed chronic gastrointestinal 
disability, to include gastritis and Irritable Bowel 
Syndrome, was not incurred in or aggravated by service, and 
is not proximately due to, or the result of, the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); Degmetich v. 
Brown, 8 Vet. App. 208 (1995), aff'd, 104 F.3d 1328, 1332 
(1997); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for a rating in excess of 40 percent for 
lumbar degenerative disc disease with right radiculopathy and 
arthritis are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  In 
correspondence dated in June 2003, July 2004, and July 2008 
the agency of original jurisdiction (AOJ) provided notice to 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  

The Board notes that the Veteran was not provided with 
adequate notice under 38 U.S.C.A § 5103(a) with respect to a 
reopened claim under the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, the Board finds that any 
deficiency in complying with notification requirements 
concerning an application to reopen a claim is harmless error 
in light of the favorable decision to reopen the claim 
herein.  

Regarding the underlying claim of service connection, the AOJ 
notified the Veteran in correspondence dated in June 2003 and 
July 2004 of information and evidence necessary to 
substantiate the claim of service connection for gastritis, 
to include information and evidence that VA would seek to 
provide and that which the Veteran was expected to provide.  
The Veteran was also provided notice of the process by which 
initial disability ratings are assigned in correspondence 
dated in July 2008.  She has not however, received notice of 
the process by which an effective date would be established 
in the event that service connection is warranted for her 
gastrointestinal condition.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, because the 
preponderance of the evidence is against the claim of service 
connection and thus no effective date will be established, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); See also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (holding that the burden of showing harmful 
notice error normally falls upon the party attacking the 
agency's determination); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (stating that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  
Therefore, as no prejudice can flow to the Veteran from a 
notice error in regard to an effective date for a grant of 
service connection, as service connection is not warranted in 
this case, no further notification is required.  

With respect to the claim for an increased rating, prior case 
law established that adequate notice for an increased 
compensation claim required, at a minimum, that VA notify a 
claimant that to substantiate a claim, the Veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
claimed condition, to include the effect that worsening has 
on his or her employability and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic 
Code under which the claimant was rated contained certain 
criteria such as a specific measurement or test result 
necessary to achieve a higher rating, VA was required to 
provide at least general notice of that requirement to the 
claimant.  The claimant must also be notified of the process 
by which a disability rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit 
recently vacated and remanded the Vazquez decision by the 
lower court.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  Specifically, the Federal Circuit held that 
38 U.S.C.A. § 5103(a) does not require the notice of 
information and evidence necessary to substantiate a claim to 
be veteran-specific.  The court reasoned that generic notice 
in response to the "particular type of claim," i.e., a 
claim for an increased rating, is all that is required under 
its prior decisions.  The Federal Circuit further held that 
VA is not required to notify veterans of potential "daily 
life" evidence.  The court reasoned that, while "daily 
life" evidence may lead to evidence of impairment in earning 
capacity in some cases, the Veterans Claims Assistance Act 
and implementing regulations do not require such evidence for 
proper adjudication of an increased rating claim.  
Ultimately, the Federal Circuit vacated the decision insofar 
as it requires VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  The 
Federal Circuit then remanded the case to the Court of 
Appeals for Veterans Claims for a determination of whether 
the notice provided to the claimant in Vazquez-Flores v. 
Peake satisfied the duty to notify in light of the modified 
analysis required.  Id.  

Due to the pending remand from the Federal Circuit, it 
remains uncertain as to what additional notice, if any, is 
now required under Vazquez-Flores v. Peake.  However, the 
Board finds that adequate notice was provided in relation to 
this Veteran's claim.  Specifically, a July 2008 notification 
letter described the process by which disability ratings are 
assigned, informed the Veteran that VA would consider 
evidence demonstrating the impact her disability has on her 
employment and daily life, provided examples of the types of 
medical and lay evidence that are relevant to a claim for an 
increased rating, and included the criteria under which 
Intervertebral Disc Syndrome and disabilities of the spine 
are rated.  Although this notice was delivered after the 
initial denial of the claim for an increased rating, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in the October 2008 Supplemental Statement of the 
Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of her claim and the late notice did not 
affect the essential fairness of the decision.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required.  

VA has also assisted the Veteran with respect to her claims 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated and medical opinions 
have been sought in conjunction with her claims.  The Board 
notes that VA treatment records show that the Veteran has 
applied for disability benefits from the Social Security 
Administration (SSA) on at least four occasions.  
Clarification sought from the Veteran's representative 
indicates that the Veteran is now, in fact, in receipt of 
disability benefits from SSA.  See Representative's letter, 
October 2009.  However, through her representative, the 
Veteran indicates that the medical records considered by SSA 
are already included within the claims file and that she 
desires the Board to proceed in rendering a decision without 
further delay to obtain the SSA records.  In all, the duty to 
assist has been fulfilled. 

Before proceeding to a discussion of the merits in this case, 
it is noted that the Board has thoroughly reviewed all the 
evidence in the Veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
with respect to each claim.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to a 
veteran).

New and Material Evidence

A review of the record reveals that the Veteran's claim for 
service connection for a stomach or gastrointestinal 
condition, claimed as secondary to her service-connected 
lumbar spine disability, was originally denied by an October 
1998 rating decision.  In September 1999, the Veteran 
requested that the RO review new VA medical treatment records 
and reconsider the prior determination.  A rating decision 
issued in April 2000 continued the previous denial, finding 
that the evidence did not reflect a current chronic 
disability.  The Veteran did not appeal this decision, and 
the April 2000 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In March 2003, the Veteran submitted a request to reopen the 
claim of service connection for gastritis.  The RO reopened 
the claim by rating decision in January 2004.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  As 
such, all evidence submitted since April 2000 was reviewed 
for newness and materiality.  

At the time of the last final denial, the evidence of record 
consisted primarily of VA treatment records, examination 
reports, and personal statements by the Veteran.  Since the 
April 2000 denial, the Veteran has submitted additional 
personal statements and VA treatment records.  VA has also 
obtained a VA Compensation and Pension examination and 
opinion in September 2007, as well as an additional expert 
medical opinion in July 2009.  Although much of the medical 
and lay evidence is cumulative or redundant in nature, the 
last final denial was based on the absence of a current 
chronic gastrointestinal disability.  Therefore, an April 
2003 VA pain clinic record that noted gastritis, and the 
September 2007 VA examination that diagnosed Irritable Bowel 
Syndrome are particularly pertinent.  Specifically, the 
evidence addresses the existence of a current 
gastrointestinal disability.  This evidence is new in that it 
has not previously been considered by agency decision makers.  
Furthermore, when credibility of this evidence is presumed 
for the limited purpose of determining its materiality, the 
recent medical evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  See Justus v. Principi, 
3 Vet. App. 510, 512 (1992).  As such, the Board finds that 
new and material evidence has been submitted sufficient to 
reopen the claim for service connection.  

Because the AOJ has weighed the merits of the claim for 
service connection, and the Veteran has waived her right to 
have the case remanded to the AOJ for review of new evidence, 
the Board will proceed with a decision on the merits here.  
Medical opinion response form, August 2009; see also 38 
C.F.R. § 20.1304(c) (2009).

Service Connection

The Veteran seeks service connection for a chronic acquired 
gastrointestinal disability, to include gastritis and 
Irritable Bowel Syndrome (IBS), which she contends is 
attributable to her military service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

Secondary service connection may also be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In this case, the medical evidence does not show, nor does 
the Veteran contend, that she complained of, sought treatment 
for, or was otherwise diagnosed with a chronic 
gastrointestinal disability during service.  See, e.g., 
Service treatment records; Veteran's personal statement, July 
2003; VA examination report, September 2007.  As such, 
service connection is not warranted on a direct basis.  
38 C.F.R. § 3.303.  

Instead, in this case, the Veteran asserts that the claimed 
gastrointestinal disability is due to ibuprofen, and other 
non-steroidal anti-inflammatory drugs (NSAIDs) used to treat 
her service-connected lumbar spine disability.  See Veteran's 
personal statements; VA examination, September 2007.  
Specifically, the Veteran contends that she is allergic to 
aspirin, that ibuprofen (referred to by the brand-name 
Motrin) contains aspirin, and that she has been diagnosed 
with Irritable Bowel Syndrome (IBS) which was "...most likely 
caused from using Motrin...." Personal statement, July 2003.  
On this basis, the Board has considered all of the evidence 
of record to determine whether the Veteran has a current 
chronic gastrointestinal disability that is proximately due 
to her service-connected lumbar spine condition, to include 
as a result of medication used for treatment thereof.  

In general, the Veteran has reported intermittent symptoms of 
stomach discomfort, to include occasional nausea, 
constipation, and diarrhea, occurring during the period in 
which she was taking NSAIDs for her service-connected back 
condition.  In March 1998, the Veteran reported a two-year 
history of semisoft bowel movements, one month of 
experiencing cramping, and three days of loose bowel 
movements without any nausea.  A VA physician noted an 
impression of chronic diarrhea of unknown cause, rule out 
"irritable bowel sx," "inflam bowel dis," and giardiasis.     
Approximately seven weeks later in May 1998, she sought 
treatment for two episodes of nausea, but no longer had 
diarrhea.  The same VA physician then noted an impression of 
episgastric pain of unknown cause, suggesting that acute 
gastritis due to NSAIDs, or acute intermittent porphyria, be 
ruled out.  

Additional notations in 1998 and 1999 reflect various 
gastrointestinal complaints, resolving and reappearing at 
times.  In March 1999, the Veteran stated that she did not 
get stomach cramps when taking naproxen and a physician 
recommended discontinuing ibuprofen.  An August 1999 VA 
primary care record shows a past medical history of IBS with 
a parenthetical notation "(Motrin x 10 yrs.)."  No 
gastrointestinal symptoms are reported at that time, but the 
VA nurse practitioner lists an assessment of IBS and 
"Gastritis from NSAIDs."  Thereafter, VA medical treatment 
notations generally reflect that the Veteran had no 
gastrointestinal complaints.  See, e.g., VA treatment record, 
March 2003, February 2003, November 2002.

The Veteran reports that she discontinued use of NSAIDs and 
all "aspirin affiliated medications" in 1998, and switched 
to an herbal supplement to regulate any remaining flare-ups 
of gastrointestinal symptoms.  See VA examination, September 
2007; Personal statement, July 2004.  Upon examination in 
September 2007, the Veteran reported symptoms of constipation 
and severe cramps.  The examiner noted the absence of any 
history of diarrhea at that time, and found no objective 
evidence of acute or chronic gastritis based upon the review 
of all available record and personal examination of the 
Veteran.  VA examination, September 2007.  Notably, the 
Veteran reported that her gastritis had been diagnosed per 
gastroscopy, but the Veteran's medical records contain no 
evidence of a gastroscopic procedure performed.   In all, the 
examiner determined that there was no active gastritis 
present, and that irritable bowel syndrome was the most 
precise diagnosis based upon the Veteran's complaints.  Id.  
Nonetheless, the examiner explicitly opined that IBS is not 
caused by the medications the Veteran previously took for her 
lumbar spine condition.  Id.  

The Board then sought a medical specialist's opinion to 
clarify the etiology of any currently existing chronic 
acquired gastrointestinal disability, to include a discussion 
of the implications, if any, presented by the Veteran's 
claimed aspirin allergy.  In July 2009, a VA 
gastroenterologist reviewed the Veteran's claims file and 
found it likely that the Veteran's epigastric distress prior 
to 1999 was related to ibuprofen and other NSAIDs.  However, 
he found no evidence of chronic gastritis and opined that the 
Veteran did not have IBS.  The reviewing physician did not 
identify any other chronic gastrointestinal disability, but 
noted only that some of the Veteran's medications may cause 
constipation, and that Maalox and herbal medications that the 
Veteran takes to treat the constipation commonly cause 
diarrhea.  The physician further noted that he suspected the 
Veteran was not truly allergic to aspirin based upon her 
medical history, but that even if she was allergic to 
aspirin, it had nothing to do with her acute gastrointestinal 
symptoms due to NSAIDs.  

Based upon the foregoing, the Board finds that although the 
Veteran previously experienced gastrointestinal symptoms due 
to her ingestion of ibuprofen and other NSAIDs, her doctors 
have since discontinued use of those medications.  The 
medical evidence further establishes that any past symptoms 
of epigastric distress did not constitute the onset of a 
chronic gastrointestinal disorder, as no gastrointestinal 
condition due to NSAID use is currently identified.    

While there are opposing competent medical opinions as to 
whether a current diagnosis of IBS is appropriate, assuming 
arguendo that the Veteran does currently have IBS, there is 
no evidence that the Veteran had IBS in service, and the 
medical evidence of record is against a finding that IBS is 
proximately caused, or due to, medications used to treat the 
Veteran's service-connected lumbar spine condition.  Medical 
expert opinion, July 2009; VA examination, September 2007.  
Thus, service connection for Irritable Bowel Syndrome is not 
warranted on any basis. Similarly, there is no evidence of a 
current clinical diagnosis of gastritis.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995), aff'd, 104 F.3d 1328, 1332 
(1997) (holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  

Finally, while the Veteran may currently experience some 
occasional constipation, diarrhea, or cramping, these 
symptoms are not shown to be due to NSAID use since the 
Veteran no longer uses that type of pain medication.  The 
Board finds no other basis upon which to grant service 
connection for any gastrointestinal disability manifested by 
the symptoms described by the Veteran.  38 C.F.R. § 3.303, 
3.310.  Service connection for a chronic acquired 
gastrointestinal disability is not warranted. 

Disability Evaluation

The Veteran seeks a higher evaluation for her service-
connected lumbar degenerative disc disease with right 
radiculopathy and arthritis, currently evaluated as 40 
percent disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the Veteran's 
service-connected disability have remained relatively 
constant throughout the appellate period.  Thus, staged 
ratings are not necessary here.  

Service connection was established for lumbar degenerative 
disc disease with right radiculopathy by rating decision in 
November 1987.  A rating decision issued in July 1998 added 
arthritis to the service-connected disability and increased 
the evaluation to the current 40 percent under the diagnostic 
code for intervertebral disc syndrome, DC 5293.   

The regulations that define the rating criteria for diseases 
and injuries of the spine were amended during the appellate 
period, effective as of September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003 (November 19, 2003).  Since the amendment in 
question has a specified effective date without provision for 
retroactive application, the current criteria may not be 
applied prior to that effective date.  See VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  The Board will 
therefore evaluate the Veteran's service-connected disability 
under both the former and the current schedular criteria, 
keeping in mind that the revised criteria may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2009); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

I.  Medical evidence 

The Veteran filed the current claim for an increased rating 
for her service-connected lumbar spine condition in March 
2003.  The Board will consider all evidence, up to one year 
prior to the instant claim, in determining the severity of 
the Veteran's condition for rating purposes.  See 38 C.F.R. 
§ 3.400(o)(2) (2009).  

At an October 2002 VA orthopedic consultation, the Veteran 
reported pain in the lower back, right buttock and right 
knee, with occasional falls due to the pain.  The Veteran 
reported being unable to do recommended stretches due to her 
back pain.  X-ray examination reflected degenerative joint 
disease (DJD)  at the L5-S1 joint and right L5-S1 arthropathy 
was diagnosed.  The Veteran was scheduled for a subsequent 
facet injection to treat her low back pain.  The Board notes 
that the Veteran has sought treatment for pain with respect 
to a number of other joints and is diagnosed with myofascial 
pain syndrome, a condition that is not currently service-
connected.  VA treatment record, October 2002 & March 2003.  

In April 2003, the Veteran underwent a caudal epidurogram 
with steroid injection.  The epidurogram was interpreted as 
being entirely normal.  The Veteran's husband reported that 
she received some relief from this procedure and was walking 
better the following day.  The Veteran reported that she had 
not received such pain relief in a number of years and was 
able to walk without a can for the first time in five years.  
VA treatment record, April & May 2003.  

A VA examination was afforded the Veteran in September 2003 
to determine the severity of her service-connected lumbar 
spine disability, specifically the neurological component 
thereof.  In addition to  three prior epidural injections in 
the Spring of 2003, the examiner also reported that the 
Veteran had received an MBB block and right facet injection 
to treat her back pain in July and August 2003.  The Veteran 
reported that she had to use escalating doses of pain 
medication, but had not missed work due to her pain.  At the 
time, the Veteran worked five days per week as a bank teller, 
standing on her feet.  She reported a sharp constant pain, 
rated 10 out of 10, and only partially relieved by pain 
medication.  The Veteran did not report any bladder or bowel 
complaints, such as incontinence, although she did state that 
her back pain limits her activities of daily living.  She 
reported being able to walk approximately 50-100 feet before 
having to stop secondary to pain.  VA examination, September 
2003.  

Upon examination, the physician stated that the Veteran did 
have a significant amount of radiculopathy and pain 
associated with her degenerative disc disease.  The physician 
opined that due to the number and nature of palliative pain 
treatments the Veteran had received, she does have a 
significant amount of pain and it is more likely than not 
that these represent "multiple incapacitating episodes" 
related to her service-connected degenerative disc disease. 
VA examination, September 2003.  With regard to the Veteran's 
neurological deficit, the examiner was unable to assess the 
Veteran's lower extremity strength due to her complaints 
regarding pain.  However, her lower extremity sensation and 
reflex was evaluated as normal, with essentially normal 
strength, and normal sensation and reflex in her upper 
extremity.  Id. 

The Veteran underwent an additional VA spine examination in 
September 2007.  The Veteran's complaints were essentially 
the same with increasing pain and new pain in the left hip, 
although pain did not radiate down the left leg.  The Veteran 
denied any recent surgery, injections, or physical therapy 
for her condition.  She did report being unemployed for the 
last one to two years due to her multiple medical conditions.  
She described her back pain as a constant ache that can 
become sharp at times, with flare-ups lasting approximately 
one to two days each week.  The examiner stated that the 
Veteran had zero incapacitating episodes for the spine during 
the past 12 month period based upon a review of the available 
medical records.  The only identified objective abnormality 
of the thoracic sacropinalis was bilateral pain with motion.  
There was no spasm, atrophy, guarding, tenderness, or 
weakness found upon examination.  There were no abnormal 
spinal curvatures.  The Veteran exhibited full active 
movement against resistance in all areas tested in the 
detailed motor exam.  Entirely normal results were also 
reported for the Veteran's detailed sensory and reflex exams.   
VA examination, September 2007.  

Again the examiner was able to complete certain tests due to 
the Veteran's complaints of subjective pain.  However, the 
thoracolumbar range of motion was evaluated as zero to 45 
degrees flexion, zero to 10 degrees extension, zero to 20 
degrees bilateral rotation, and zero to 15 degrees bilateral 
flexion.  There was no limitation of motion identified upon 
repetitive use.  The examiner opined that the Veteran's 
subjective complaints during the examination appeared to be 
out of proportion to the objective examination findings.  The 
diagnosis was listed as "lumbar disc disease, with right 
radiculopathy - SC condition.  No objective evidence of 
sensory deficit on exam."  Id.  



II.  Lay evidence 

The Veteran and other lay individuals without specialized 
medical knowledge are competent to describe symptomatology 
experienced with one's own senses.  Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2009).  
However, the credibility of such evidence must also be 
evaluated.  In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, the Veteran has submitted lay statements 
describing the level of her impairment due to various medical 
problems, to include both service-connected and nonservice-
connected conditions.  In particular, the Veteran's husband 
and co-workers describe witnessing visible symptoms of pain, 
observing the Veteran using a cane and a heating pad, and 
seeing her fall down on occasion.  The Board finds this 
evidence to be both competent and credible lay evidence.  
However, it has little probative value here as specific test 
measurements and medical findings regarding incapacitating 
episodes are necessary to achieve a higher rating for 
diseases and injuries of the spine.  38 C.F.R. § 4.71a 
(2009).  

The Board must also note that the Veteran has provided the 
bulk of the lay evidence of record.  She is competent to 
describe the severity of her own pain.  Layno, supra.  
However, the Board finds that the Veteran is not a reliable 
historian.  In October 2007, an occupational therapy 
functional capacity evaluation (FCE) was conducted due to 
concerns that the Veteran demonstrated an inconsistent 
limping pattern and refused a number of tests due to 
subjective pain.  The extensive report, approximately 14 
pages in length, described a number of reliability, validity, 
and consistency profiles for this Veteran's subjective 
complaints and objective abilities.  Ultimately, the examiner 
considered the functional capacity evaluation results to be 
invalid and representative of her minimal functional ability 
only.  Her actual functional capacity was said "must be left 
to conjecture because of the sub-maximal effort and overt 
symptom exaggeration."  Occupational therapy consultation, 
October 2007.  Specifically, the Veteran passed only 9 out of 
20 validity criteria which the examiner states suggests 
"very poor effort or voluntary submaximal effort which is 
not necessarily related to pain. The combination of over 
symptom/disability exaggeration, non organic signs and a 
significant number of failed validity criteria art thought to 
represent a conscious effort to demonstrate a greater level 
of pain and disability than are actually present."  Id.  As 
such, the Board finds that the Veteran is an unreliable 
source with regard to the severity of her impairments, and 
her statements are awarded little, if any, probative value in 
the instant appeal for increased monetary compensation.  
Caluza, supra.  

III. Former Rating Criteria

Prior to September 26, 2003, the relevant diagnostic codes 
pertaining to the lumbar spine included those for ankylosis 
(DC 5289), limitation of motion (5292), intervertebral disc 
syndrome (DC 5293), and lumbosacral strain (DC 5295).  DC 
5286 also provides ratings for complete bony fixation, or 
ankylosis, of the spine in its entirety, i.e. cervical, 
dorsal, and lumbar regions, and DC 5285 pertains to residuals 
of vertebral fracture.  38 C.F.R. § 4.71a (2003).  

As the evidence of record in this case fails to demonstrate 
vertebral fracture or ankylosis of any portion of the spine, 
DCs 5285-5289 are inapplicable to this Veteran's disability.  
Id.  

Furthermore, DCs 5292 and 5295 did not provide for ratings in 
excess of 40 percent due to limitation of motion of the 
lumbar spine or due to lumbosacral strain.  Therefore, 
consideration under these criteria could be of no benefit to 
the Veteran.  Id.  

Therefore, DC 5293 is the only applicable diagnostic code 
remaining for consideration.  Prior to the September 2003 
regulation change, DC 5293 evaluated intervertebral disc 
syndrome (IVDS) either on the total duration of 
incapacitating episodes, or by combining under 38 C.F.R. 
§ 4.25, separate evaluations for chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation is to be applied.  Id. 

Based upon the total duration of incapacitating episodes of 
IVDS during the prior 12 months, duration of at least one 
week but less than two weeks warranted a 10 percent 
evaluation; duration of at least two weeks but less than four 
weeks warranted a 20 percent evaluation; duration of at least 
four weeks but less than six weeks warranted a 40 percent 
evaluation; and, finally, duration of at least six weeks 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71, DC 5293 
(2003).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the former 
diagnostic codes were reclassified.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Following the discussion of the new rating 
criteria below, the Board will apply the facts of the 
Veteran's case to the law, exemplified by both the old and 
new criteria pertaining to intervertebral disc syndrome.  

IV. Current Rating Criteria

Under the current General Rating Formula for Diseases and 
Injuries of the Spine disability ratings are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities rated under 
this formula include vertebral fracture or dislocation (DC 
5235), sacroiliac injury and weakness (DC 5236), lumbosacral 
or cervical strain (DC 5237), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), 
degenerative arthritis of the spine (DC 5242) (further 
referencing DC 5003), and intervertebral disc syndrome (DC 
5243).  38 C.F.R. § 4.71a (2009).

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  Id.

Thus, under the General Rating Formula, the only available 
ratings in excess of the current 40 percent are for ankylosis 
of the entire thoracolumbar spine, or the spine its entirety.  
As discussed above, ankylosis is not shown by the evidence of 
record at any time during the current appeal.  Therefore, a 
rating in excess of 40 percent is not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Nonetheless, a higher rating for the Veteran's lumbar 
spine disability will be considered on all other bases.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1 (2009). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

The Board also notes that Diagnostic Code 5003 for 
degenerative arthritis provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however,  the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by  limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R.  § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the spine is considered a major joint.  See 38 C.F.R. § 4.45 
(2009).

Since the September 2003 revision of the applicable 
regulations, the previously described criteria for rating 
IVDS based upon incapacitating episodes have been maintained.  
38 C.F.R. § 4.71a, DC 5243 (2009).  For the purposes of 
evaluation, Note (1) of the applicable diagnostic code 
defines the term "incapacitating episode" as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 
(2009).  

V.  Analysis under the Criteria for IVDS

The medical evidence of record reflects that, throughout this 
appeal, the Veteran has not been prescribed bed rest to treat 
her lumbar condition; thus, evaluation based upon 
incapacitating episodes is unavailable under either the old 
or the new criteria.  Under these circumstances, both the 
current and former rating criteria direct that IVDS be 
evaluated by combining evaluations of the orthopedic and 
neurologic manifestations of the condition.  Id. 

However, in the present case, the veteran's primary 
neurologic deficit, neuropathy of the lower extremities, has 
been determined to be secondary to his nonservice-connected 
conditions to include diabetes mellitus, human 
immunodeficiency virus, and a history of alcohol abuse.  See, 
e.g., VA neurology note, February 2003; VA neurology 
consultation, March 2007.  As such, IVDS must be evaluated 
based upon its orthopedic manifestations, under both the 
current and former rating criteria.  38 C.F.R. § 4.71a, DC 
5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2009).  

VI.  Analysis of separate ratings for orthopedic and 
neurological manifestations

The Board has considered whether a separate evaluation for 
the Veteran's neurological impairment, manifested by right 
radiculopathy, is warranted.  However, Note 1 to the General 
Rating Formula for Diseases and Injuries of the Spine 
requires an objective neurologic abnormality to warrant a 
separate evaluation.  38 C.F.R. § 4.71a.  In this case, there 
is no objective neurologic determination, only the Veteran's 
subjective complaints of radiating pain.  As the Veteran is 
found not to be credible in describing the severity of her 
symptoms, her subjective complaints have no probative value 
here.  Also, upon most recent medical examination, the 
examiner found no objective evidence of motor or sensory 
deficit.  VA examination, September 2007.  In the absence of 
objective evidence of neurologic impairment due to the 
service-connected lumbar spine condition, a separate 
neurological evaluation is not warranted.  

VII.  Additional considerations

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Again, 
this determination is complicated by the fact that the Board 
cannot trust the Veteran to reliably describe the true nature 
of any functional loss presented by her disability, and must 
rely instead on the findings of the VA examiner.  Here, the 
examiner found no additional limitation of motion on 
repetitive use and found the Veteran's subjective complaints 
to be out of proportion with the objective findings of the 
examination.  VA examination, supra.  Thus, no additional 
evaluation for functional loss is warranted in this case.  

Also, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable.  In this regard, the Veteran was employed as a 
bank teller at the time of the September 2003 examination 
afforded in conjunction with this appeal.  She reports having 
left this job in or around 2004; however, she does describe 
providing ongoing full-time care for her granddaughter.  In 
all, the Board finds no evidence that the Veteran is 
unemployable due to her service-connected disability, and no 
further consideration of a TDIU is warranted at this time. 

Finally, the Board has duly considered the applicability of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
However, the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
current chronic acquired gastrointestinal disability, and for 
an increased rating for her service-connected lumbar spine 
disability.  38 C.F.R. §§ 3.102, 4.3 (2009).  As such, that 
doctrine is not applicable in the instant appeal and her 
claims must be denied.  


ORDER

The claim of entitlement to service connection for a 
gastrointestinal disability to include gastritis is reopened, 
and to this extent only, the appeal is granted.

Service connection for a chronic acquired gastrointestinal 
disability, to include gastritis and Irritable Bowel 
Syndrome, to include as secondary to non-steroidal anti-
inflammatory medication used to treat the Veteran's service-
connected lumbar spine disability, is denied.

A rating in excess of 40 percent for lumbar degenerative disc 
disease with right radiculopathy and arthritis is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


